The Court
(Thruston, J., absent,)
at May term, 1822, decided that the third auditor could not authenticate a copy of the bond,; his power of authentication, under the Act of the 3d of March, 1817, [3 Stat. at Large, 366,] extending only to “ transcripts from the books and proceedings of the treasury in regard to the accounts of the war department,” and that copies of bond must still be certified by the register, and authenticated under the seal of the department, according to the Act of the 3d of March, 1797, [1 Stat. at Large, 512.]